Brebse, J.: — - Complainant alleges in his hill, that at the time of filing the same and prior thereto, the full title in fee simple to the piece of land described therein, was vested in him. There is no allegation in the bill that complainant was in possession, the inference, therefore, must be he was not in possession, and being so, his remedy to recover the possession was complete at law by an action of ejectment, in which he could not fail to recover, on showing a complete legal title in himself. The fact that Mrs. Burton had received of Hallam a deed to herself, to supply the place of a prior deed executed to her husband in Ms lifetime, and alleged to> he lost, constitutes no such equity as to give chancery jurisdiction. Complainant claims through Burton, and to establish Ms title at law, it would only he necessary to- prove the execution of the deed by Hallam to Burton and its subsequent loss. We fail to perceive any equity in complainant’s bill. The motion to dissolve the injunction and dismiss the hill should have been allowed. Refusing it was error, and for this the decree must he reversed and the cause remanded.